Citation Nr: 0532483	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  99-18 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for low 
back strain. 

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a fractured thoracic spine, T10. 

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had active military service from June 1976 to 
November 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Phoenix, Arizona, Regional Office (RO).

In August 2005, the appellant testified during a hearing 
before the undersigned at the RO; a transcript of that 
hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify him if 
further action is required on his part.


REMAND

By regulatory amendment effective September 23, 2002, and 
September 26, 2003, substantive changes were made to the 
schedular criteria for evaluation diseases and injuries of 
the spine.  Under the interim revised criteria of Diagnostic 
Code 5293, effective September 23, 2002, intervertebral disc 
syndrome is evaluated (preoperatively or postoperatively) 
either on the total duration of incapacitating episodes over 
the past 12 months, or by combining under 38 C.F.R. § 4.26 
(combined rating tables) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, which ever method 
results in the higher evaluation.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Under the revised criteria, intervertebral disc syndrome will 
be evaluated under the general formula for rating diseases 
and injuries of the spine or under the formula for rating 
intervertebral disc syndrome based on incapacitating episodes 
(outlined above), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005).  

According to a recent June 2005 QTC examination report, an x-
ray study revealed a small disk herniation at T9-10, probably 
also at T1-12.  The RO considered the Diagnostic Criteria for 
intervertebral disc syndrome 38 C.F.R. §  4.71a, Diagnostic 
Code 5293 (2002) and Diagnostic Code 5243 (2005) in the July 
2005 supplemental statement of the case.

During the August 2005 hearing, the veteran testified before 
the undersigned that his service-connected back disorder 
causes him to miss about 10 days a month of work.  He 
reported that VA physicians have told him to get bed rest for 
48 hours when he experiences flare ups.  Medical records 
documenting these flare ups have not been associated with the 
claims file.  Given that records documenting the veteran's 
reported flare ups may exist, and they are relevant to his 
appeal pursuant to Diagnostic Code 5243 (2005), the Board 
must remand this case in an attempt to obtain copies of them.

Given that VA did not formally notify the veteran of VCAA 
until May 2005, and he testified before the undersigned in 
August 2005, the Board finds that the veteran should be 
provided the opportunity to submit employment records 
corroborating his testimony that he has been missing 10 days 
a month on account of his service-connected thoracolumbar 
spine disorder.

The RO should also attempt to obtain outstanding Social 
Security Administration (SSA) records.  The veteran reported 
that he had filed a disability claim with SSA based on his 
inability to hold employment.  Although the veteran testified 
before the undersigned that SSA denied his claim, it is not 
apparent that an attempt has been made to obtain the medical 
records on which the SSA decision was based.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  See also Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Although SSA may have 
denied his claim for disability benefits, the records may be 
relevant with respect to whether ratings in excess of those 
assigned for the veteran's thoracolumbar spine.

As such, the RO should request that SSA furnish copies of the 
SSA award decision, and the medical record upon which the 
decision was based, and associate such evidence with the 
claims file.  

Accordingly, this case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
actions:

1.  The RO should also obtain the names 
and addresses of all medical care 
providers who have treated or evaluated 
the veteran for his service-connected 
back disorder since July 2005, the date 
of the supplemental statement of the 
case.  Specifically, the RO should 
attempt to obtain copies of VA treatment 
records in which the veteran has been 
told to rest his back for 48-hours, as 
described by the veteran during the 
August 2005 hearing before the 
undersigned.  After securing any 
necessary release, the RO should obtain 
these records.

2.  The RO should request that the 
veteran provide copies of his employment 
leave records, documenting his testimony 
before the undersigned that he misses 
approximately ten days a month on account 
of his service-connected back disorder.  
The veteran should also attempt to 
provide a letter from his employer 
documenting his leave use.  The Board 
notes that employment records are 
considered private.  VA has no legal 
authority to obtain an individual's 
employment records.  It is suggested that 
the veteran obtain these employment 
records himself, and submit copies to VA.

3.  The RO should contact the SSA for the 
purpose of obtaining any records from 
that agency which pertain to a denial of 
disability benefits to the veteran. The 
RO should obtain copies of award 
letters/notices, administrative/appellate 
decisions, hearing transcripts, if 
applicable, and all medical records 
relied upon concerning claims/appeals 
filed by the veteran for SSA benefits. 
The RO should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry. All attempts to obtain 
records which are ultimately unsuccessful 
should be documented in the claims 
folders.

4.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by the veteran, the RO should 
so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

5.  After completing the foregoing 
development, the RO should review the 
evidence associated with the claims file 
and determine whether an examination of 
the veteran's thoracolumbar spine 
disorder is warranted.  If the RO 
determines that an examination is not 
warranted, it should explain in the 
Reasons and Bases of the supplemental 
statement of the case.  Otherwise, the RO 
should schedule a VA examination to 
determine the current severity of this 
thoracolumbar spine, and whether it 
interferes with his ability to maintain 
employment.

6.  Upon completion of the requested 
development and any additional 
development deemed appropriate, the RO 
should readjudicate the issues on appeal. 
All applicable laws and regulations 
should be considered. See 38 C.F.R. §§ 
4.10, 4.40 and 4.45 (2005); see DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In 
particular, the RO should consider the 
changes in the schedule for rating spinal 
disabilities and injuries effective in 
September 2002 and September 2003.  If 
the benefits sought on appeal remain 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case. An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. By this remand, the Board 
intimates no opinion as to any final outcome warranted. The 
veteran need take no action until he is otherwise notified 
VA.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


